        Case 2:19-cv-00114-KOB Document 61 Filed 05/21/20 Page 1 of 31              FILED
                                                                           2020 May-21 PM 04:25
                                                                           U.S. DISTRICT COURT
                                                                               N.D. OF ALABAMA


          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

VICTOR REVILL,                      )
                                    ) This Document Relates Only to
       Plaintiff,                   ) Case No. 2:19-cv-00114-KOB
                                    )
v.                                  ) CASE NO.: 2:19-cv-00114-KOB
                                    )
PAMELA CASEY, ET AL.,               )
                                    )
       Defendants.                  )


MEGAN GARCIA,                       )
                                    )
       Plaintiff,                   )
                                    )
v.                                  ) CASE NO.: 2:18-cv-02079-KOB
                                    )
PAMELA CASEY, ET AL.,               )
                                    )
       Defendants.                  )


     DEFENDANT SCOTT GILLILAND’S AMENDED ANSWER TO THE
             COMPLAINT FILED BY VICTOR REVILL

       COMES NOW Defendant Blount County Assistant District Attorney, Scott

Gilliland through undersigned counsel, and files his Amended Answer to Victor

Revill’s Complaint (Doc. 1). In doing so, Defendant does not waive any defenses

to the Plaintiff’s claims, nor does Defendant waive any recourse to seek relief

through appellate proceedings.



                                       1
          Case 2:19-cv-00114-KOB Document 61 Filed 05/21/20 Page 2 of 31




                                 FIRST DEFENSE

      The paragraphs below correspond to the paragraphs of the Complaint.

Unless specifically admitted herein, all allegations asserted by the Plaintiff are

denied.


                           STATEMENT OF JURISDICTION

      1.      The allegations in Paragraph 1 do not appear to require a response

from this Defendant. To the extent that any of the allegations can be construed as

factual allegations that seek to impose liability on this Defendant, they are denied.

      2.      Defendant does not admit or deny the allegations in Paragraph 2 as

they state a legal conclusion that should be better left to the court to determine

rather than the parties.

      3.      Defendant admits all allegations are alleged to have occurred in

Blount County, Alabama. Defendant denies the remaining allegations in Paragraph

3 and demands strict proof thereof.


                           STATEMENT OF THE PARTIES

      4.      Defendant admits Victor Revill is over the age of nineteen (19) years.

Defendant denies the remaining allegations in Paragraph 4.

      5.      Defendant admits Pamela Casey is over the age of nineteen (19) years,

a resident of the United States and serving as Blount County’s District Attorney.



                                          2
       Case 2:19-cv-00114-KOB Document 61 Filed 05/21/20 Page 3 of 31




With respect to the remaining allegations in Paragraph 5, they do not require a

response from this Defendant. To the extent that any of the allegations in this

paragraph can be construed as factual allegations that seek to impose liability upon

this Defendant, they are denied.

      6.     Defendant admits that he is over the age of nineteen and serving as

Blount County Assistant District Attorney and that Paragraph 6 identifies the

capacity in which he is being sued by the Plaintiff. With respect to the remaining

allegations in this paragraph, to the extent they are understood, the allegations are

denied and strict proof thereof is demanded.

      7.     Paragraph 7 does not refer to any allegations or claims against

Defendant. To the extent Paragraph 7 relates to any allegations or claims against

Defendant, Defendant denies the same and demands strict proof thereof.

      8.     Paragraph 8 does not refer to any allegations or claims against

Defendant. To the extent Paragraph 8 relates to any allegations or claims against

Defendant, Defendant denies the same and demands strict proof thereof.


                     STATEMENT OF ALLEGED FACTS

      9.     Defendant admits that Plaintiff is an attorney. With respect to the

remaining allegations in Paragraph 9, there is not sufficient information to admit or

deny those allegations and therefore Defendant denies the same and demands strict

proof thereof.

                                         3
        Case 2:19-cv-00114-KOB Document 61 Filed 05/21/20 Page 4 of 31




      10.    Defendant is without sufficient information to admit or deny the

allegations as asserted in Paragraph 10 and therefore denies the same and demands

strict proof thereof.

      11.    Defendant is without sufficient information to admit or deny the

allegations as asserted in Paragraph 11 and therefore denies the same and demands

strict proof thereof.

      12.    Defendant is without sufficient information to admit or deny the

allegations as asserted in Paragraph 12 and therefore denies the same and demands

strict proof thereof.

      13.    Defendant is without sufficient information to admit or deny the

allegations as asserted in Paragraph 13 and therefore denies the same and demands

strict proof thereof.

      14.    Defendant is without sufficient information to admit or deny the

allegations as asserted in Paragraph 14 and therefore denies the same and demands

strict proof thereof.

      15.    Defendant is without sufficient information to admit or deny the

allegations as asserted in Paragraph 15 and therefore denies the same and demands

strict proof thereof.

      16.    Defendant is without sufficient information to admit or deny the

allegations as asserted in Paragraph 16 and therefore denies the same and demands


                                        4
        Case 2:19-cv-00114-KOB Document 61 Filed 05/21/20 Page 5 of 31




strict proof thereof.

      17.    Defendant is without sufficient information to admit or deny the

allegations as asserted in Paragraph 17 and therefore denies the same and demands

strict proof thereof.

      18.    Defendant denies the allegations as asserted in Paragraph 18 and

demands strict proof thereof.

      19.    Defendant denies the allegations as asserted in Paragraph 19 to the

extent they are understand and demands strict proof thereof.

      20.    Defendant is without sufficient information to admit or deny the

allegations as asserted in Paragraph 20 and therefore denies the same and demands

strict proof thereof.

      21.    Defendant denies the allegations as asserted in Paragraph 21 and

demands strict proof thereof.

      22.    Defendant is without sufficient information to admit or deny the

allegations relating to Plaintiff’s alleged communications with Defendants

Ashworth and Ratliff and/or their alleged communications with each in Paragraph

22 and therefore denies the same and demands strict proof thereof. All allegations

relating to the Defendant as asserted in Paragraph 22 are denied and Defendant

demands strict proof thereof. All allegations relating to Defendant Casey are

denied as asserted in Paragraph 22 and Defendant demands strict proof thereof.


                                         5
        Case 2:19-cv-00114-KOB Document 61 Filed 05/21/20 Page 6 of 31




      23.    Defendant does not have sufficient information to admit or deny the

allegations as asserted in Paragraph 23 and therefore denies the same and demands

strict proof thereof.

      24.    Defendant is without sufficient information to admit or deny the

allegations as asserted in Paragraph 24 and therefore denies the same and demands

strict proof thereof.

      25.    Defendant denies the allegations in Paragraph 25 and demands strict

proof thereof. However, while arrested outside the courthouse Plaintiff Garcia was

asked by Gilliland as indicated.

      26.    Defendant does not have sufficient information to admit or deny the

allegations as asserted in Paragraph 26 and therefore denies the same and demands

strict proof thereof.

      27.    Defendant does not have sufficient information to admit or deny the

allegations as asserted in Paragraph 27 and therefore denies the same and demands

strict proof thereof.

      28.    Defendant is without sufficient information to admit or deny the

allegations as asserted in Paragraph 28 and therefore denies the same and demands

strict proof thereof.

      29.    The allegations in Paragraph 29 do not require a response from this

Defendant. To the extent that any of the allegations in this paragraph can be


                                        6
       Case 2:19-cv-00114-KOB Document 61 Filed 05/21/20 Page 7 of 31




construed as factual allegations that seek to impose liability upon this Defendant,

they are denied.

      30.    Defendant denies the allegations in Paragraph 30 to the extent they

relate to him and demands strict proof thereof. The remaining allegations in

Paragraph 30 do not require a response from this Defendant. To the extent that any

of the allegations in this paragraph can be construed as factual allegations that seek

to impose liability upon this Defendant, they are denied.

      31.    It appears that the allegations asserted in Paragraph 31 are now

irrelevant as the claims related to them have been dismissed. However, out of an

abundance of caution, the following response is provided: Defendant does not have

sufficient information to admit or deny regarding when the attorney was informed

as alleged in Paragraph 31 and therefore denies the same and demands strict proof

thereof.

      32.    It appears that the allegations asserted in Paragraph 32 are now

irrelevant as the claims related to them have been dismissed. However, out of an

abundance of caution, the following response is provided: To the extent the

allegation in Paragraph 32 is understood, temporary assistant attorneys were at

some point appointed.

      33.    It appears that the allegations asserted in Paragraph 33 are now

irrelevant as the claims related to them have been dismissed. However, out of an


                                          7
       Case 2:19-cv-00114-KOB Document 61 Filed 05/21/20 Page 8 of 31




abundance of caution, the following response is provided: Defendant denies the

specific allegations relating to prosecuting the case as asserted in Paragraph 33 and

demands strict proof thereof. And with respect to the remaining allegations in

Paragraph 33 regarding Plaintiff’s former client, these allegations do not require a

response from this Defendant. To the extent that said remaining allegations in this

paragraph can be construed as factual allegations that seek to impose liability upon

this Defendant, they are denied.

      34.    It appears that the allegations asserted in Paragraph 34 are now

irrelevant as the claims related to them have been dismissed. However, out of an

abundance of caution, the following response is provided: The allegations in

Paragraph 34 do not require a response from this Defendant. To the extent that any

of the allegations in this paragraph can be construed as factual allegations that seek

to impose liability upon this Defendant, they are denied.

      35.    It appears that the allegations asserted in Paragraph 35 are now

irrelevant as to this Defendant as the claims related to them have been dismissed

against this Defendant. However, out of an abundance of caution, the following

response is provided: Defendant denies the specific allegations as asserted in

Paragraph 35 where Plaintiff alleges that there was purportedly no evidence to

support the charges against Plaintiff and Defendant demands strict proof thereof.

      36.    It appears that some of the allegations asserted in Paragraph 36 are


                                          8
       Case 2:19-cv-00114-KOB Document 61 Filed 05/21/20 Page 9 of 31




now irrelevant as to this Defendant as the claims related to them have been

dismissed against this Defendant. However, out of an abundance of caution, the

following response is provided: Defendant denies the allegations in Paragraph 36

and demands strict proof thereof.

      37.        Defendant, as the Assistant District Attorney working within the

scope of his discretionary authority, is without sufficient information to admit or

deny the allegations with respect to “all relevant times” as alleged in Paragraph 37

and therefore denies the same and demands strict proof thereof. There is not

sufficient information to admit or deny the allegations relating to Blount County

sheriff deputies in Paragraph 37 and therefore Defendant denies the same and strict

proof thereof is demanded.

      38.    Defendant denies the allegations in Paragraph 38 and demands strict

proof thereof.

      39.    Paragraph 39 does not refer to any allegations or claims against

Defendant. To the extent Paragraph 39 relates to any allegations or claims against

Defendant, Defendant denies the allegations in Paragraph 39 and demands strict

proof thereof.

      40.    It appears that some of the allegations asserted in Paragraph 40 are

now irrelevant as the claims related to them have been dismissed. However, out of

an abundance of caution, the following response is provided: Allegations


                                          9
       Case 2:19-cv-00114-KOB Document 61 Filed 05/21/20 Page 10 of 31




referenced in Paragraph 40 regarding public statements do not appear to require a

response from this Defendant. However, to the extent that those allegations in this

paragraph can be construed as factual allegations that seek to impose liability upon

this Defendant, they are denied. Defendant denies the remaining allegations in

Paragraph 40 and demands strict proof thereof.

      41.   To the extent the allegations in Paragraph 41 are understood,

Defendant denies the same and demands strict proof thereof.

      42.   It appears that some of the allegations asserted in Paragraph 42 are

now irrelevant as the claims related to them have been dismissed. However, out of

an abundance of caution, the following response is provided: Defendant denies the

allegations in Paragraph 42 and demands strict proof thereof.

      43.   It appears that some of the allegations asserted in Paragraph 43 are

now irrelevant as to this Defendant as the claims related to them have been

dismissed. However, out of an abundance of caution, the following response is

provided: With respect to the allegation in Paragraph 43 relating to Plaintiff’s

representation of his client, Lloyd Edwards, Defendant does not have sufficient

information to admit or deny this allegation and therefore denies the same and

demands strict proof thereof. Defendant denies the remaining allegations in

Paragraph 43 and demands strict proof thereof.

      44.   It appears that the allegations asserted in Paragraph 44 are now


                                        10
       Case 2:19-cv-00114-KOB Document 61 Filed 05/21/20 Page 11 of 31




irrelevant as the claims related to them have been dismissed against this Defendant.

However, out of an abundance of caution, the following response is provided:

Defendant denies the allegations in Paragraph 44 describing the alleged charges

and arrest and demands strict proof thereof. Defendant does not have sufficient

information to admit or deny the remaining allegations in Paragraph 44 and

therefore denies the same and demands strict proof thereof.

      45.    Defendant does not have sufficient information to admit or deny the

allegations in Paragraph 45 and therefore denies the same and demands strict proof

thereof.

      46.    To the extent the allegations in Paragraph 46 can be understood,

Defendant does not have sufficient information to admit or deny the allegations as

asserted therein and therefore denies the same and demands strict proof thereof.


                                    COUNT ONE

                        Unlawful Investigatory Detention
              Violation of the Fourth and Fourteenth Amendments
                            Pursuant to 42 U.S.C. § 1983
              (Against Defendants Sue Ashworth and Bryan Ratliff for
                                 Injunctive Relief)

      47.    Defendant reiterates and incorporates by reference his responses and

denials to all of the preceding paragraphs as if fully set forth herein.

      48.    Paragraphs 48 through 54 do not refer to any allegations or claims

against Defendant. To the extent Paragraphs 48 through 54 relate to any allegations

                                           11
       Case 2:19-cv-00114-KOB Document 61 Filed 05/21/20 Page 12 of 31




or claims against Defendant, Defendant denies the allegations in Paragraphs 48

through 54 and demands strict proof thereof.

      55.    WHEREFORE, Defendant denies that Plaintiff Victor Revill is

entitled to any relief including, but not limited to, the relief sought herein in Count

One and demands strict proof thereof.


                                   COUNT TWO

                        Unlawful Investigatory Detention
              Violation of the Fourth and Fourteenth Amendments
                            Pursuant to 42 U.S.C. § 1983
              (Against Defendants Pamela Casey and Scott Gilliland)

      56.    Defendant reiterates and incorporates by reference his responses and

denials to all of the preceding paragraphs as if fully set forth herein.

      57.    Defendant denies the allegations in Paragraph 57 and demands strict

proof thereof.

      58.    Defendant denies the allegations in Paragraph 58 and demands strict

proof thereof.

      59.    Defendant denies the allegations in Paragraph 59 and demands strict

proof thereof.

      60.    Defendant does not have sufficient information to admit or deny

Defendant Ratliff’s alleged admission in Paragraph 60 and therefore denies the

same and demands strict proof thereof. Defendant denies the remaining allegations



                                           12
       Case 2:19-cv-00114-KOB Document 61 Filed 05/21/20 Page 13 of 31




in Paragraph 60 and demands strict proof thereof.

      61.    To the extent Defendant understands the allegations as asserted in

Paragraph 61, the allegations are denied and Defendant demands strict proof

thereof.

      62.    Defendant denies the allegations in Paragraph 62 and demands strict

proof thereof.

      63.    Defendant denies the allegations in Paragraph 63 and demands strict

proof thereof.

      64.    WHEREFORE, Defendant denies that the Plaintiff Victor Revill is

entitled to any relief including, but not limited to, any of the relief sought herein in

Count Two and demands strict proof thereof.


                                  COUNT THREE

                                 Unlawful Arrest
              Violation of the Fourth and Fourteenth Amendments
                            Pursuant to 42 U.S.C. § 1983
              (Against Defendants Sue Ashworth and Bryan Ratliff for
                                 Injunctive Relief)

      65.    Defendant reiterates and incorporates by reference his responses and

denials to all of the preceding paragraphs as if fully set forth herein.

      66.    Paragraphs 66 through 74 do not refer to any allegations or claims

against Defendant. To the extent paragraphs 66 through 74 relate to any allegations

or claims against Defendant, Defendant denies the allegations in paragraphs 66

                                           13
       Case 2:19-cv-00114-KOB Document 61 Filed 05/21/20 Page 14 of 31




through 74 and demands strict proof thereof.

      75.    WHEREFORE, Defendant denies that the Plaintiff Victor Revill is

entitled to any relief including, but not limited to, any of the relief sought herein in

Count Three and demands strict proof thereof.


                                    COUNT FOUR


                                 Unlawful Arrest
              Violation of the Fourth and Fourteenth Amendments
                            Pursuant to 42 U.S.C. § 1983
              (Against Defendants Pamela Casey and Scott Gilliland)

      76.    Defendant reiterates and incorporates by reference his responses and

denials to all of the preceding paragraphs as if fully set forth herein.

      77.    To the extent the legal allegations in Paragraph 77 are understood, it

appears that Plaintiff is asserting his legal allegations.

      78.    Defendant denies the allegations in Paragraph 78 and demands strict

proof thereof.

      79.    Defendant denies the allegations in Paragraph 79 and demands strict

proof thereof.

      80.    Defendant denies the allegations in Paragraph 80 and demands strict

proof thereof.

      81.    As relating to the allegations as asserted in this case, Plaintiff was

arrested as alleged in Paragraph 81.

                                           14
       Case 2:19-cv-00114-KOB Document 61 Filed 05/21/20 Page 15 of 31




      82.    As relating to the allegations as asserted in this case, Plaintiff was

charged as alleged in Paragraph 82.

      83.    Defendant denies the allegations in Paragraph 83 and demands strict

proof thereof.

      84.    Defendant denies the allegations in Paragraph 84 and demands strict

proof thereof.

      85.    Defendant denies the allegations in Paragraph 85 and demands strict

proof thereof.

      86.    Defendant denies the allegations in Paragraph 86 and demands strict

proof thereof.

      87.    WHEREFORE, Defendant denies that the Plaintiff Victor Revill is

entitled to any relief including, but not limited to, any of the relief sought herein in

Count Four and demands strict proof thereof.


                                    COUNT FIVE

                               False Imprisonment
              Violation of the Fourth and Fourteenth Amendments
                            Pursuant to 42 U.S.C. § 1983
              (Against Defendants Sue Ashworth and Bryan Ratliff for
                                 Injunctive Relief)

      88.    Defendant reiterates and incorporates by reference his responses and

denials to all of the preceding paragraphs as if fully set forth herein.

      89.    Paragraphs 89 through 98 do not refer to any allegations or claims

                                           15
       Case 2:19-cv-00114-KOB Document 61 Filed 05/21/20 Page 16 of 31




against Defendant. To the extent Paragraphs 89 through 98 relate to any allegations

or claims against Defendant, Defendant denies the allegations in Paragraphs 89

through 98 and demands strict proof thereof.

      99.    Defendant denies the allegations in Paragraph 99 and demands strict

proof thereof.

      100. WHEREFORE, Defendant denies that the Plaintiff Victor Revill is

entitled to any relief including, but not limited to, any of the relief sought herein in

Count Five and demands strict proof thereof.


                                     COUNT SIX

                      Unlawful Detention Following Arrest
              Violation of the Fourth and Fourteenth Amendments
                            Pursuant to 42 U.S.C. § 1983
              (Against Defendants Pamela Casey and Scott Gilliland)

      101. Defendant reiterates and incorporates by reference his responses and

denials to all of the preceding paragraphs as if fully set forth herein.

      102. To the extent the legal allegations in Paragraph 102 are understood, it

appears that Plaintiff is asserting his legal allegations.

      103. Defendant denies the allegations in Paragraph 103 and demands strict

proof thereof.

      104. Defendant denies the allegations in Paragraph 104 and demands strict

proof thereof.



                                           16
       Case 2:19-cv-00114-KOB Document 61 Filed 05/21/20 Page 17 of 31




      105. As relating to the allegations as asserted in this case, Plaintiff was

arrested as alleged in Paragraph 105.

      106. As relating to the allegations as asserted in this case, Plaintiff was

charged as alleged in Paragraph 106.

      107. Defendant denies the allegations in Paragraph 107 and demands strict

proof thereof.

      108. Defendant denies the allegations in Paragraph 108 and demands strict

proof thereof.

      109. Defendant denies the allegations as asserted in Paragraph 109 and

demands strict proof thereof.

      110. Defendant denies the allegations in Paragraph 110 and demands strict

proof thereof.

      111. Defendant denies the allegations in Paragraph 111 and demands strict

proof thereof.

      112. WHEREFORE, Defendant denies that Plaintiff Victor Revill is

entitled to any relief including, but not limited to, the relief sought herein in Count

Six and demands strict proof thereof.




                                          17
       Case 2:19-cv-00114-KOB Document 61 Filed 05/21/20 Page 18 of 31




                                  COUNT SEVEN

                          MALICIOUS PROSECUTION
               Violation of the Fourth and Fourteenth Amendments
                             Pursuant to 42 U.S.C. § 1983
  (Against Defendants Pamela Casey, Sue Ashworth, Scott Gilliland and Bryan Ratliff)

      113. Defendant reiterates and incorporates by reference his responses and

denials to all of the preceding paragraphs as if fully set forth herein.

      114. The allegations asserted in Paragraphs 114 through 126 are irrelevant

as the claims related to them have been dismissed against Defendant. However, out

of an abundance of caution, the following response is provided: To the extent the

legal allegations in Paragraph 114 are understood, it appears that Plaintiff is

asserting his legal allegations. Therefore, Defendant does not admit or deny the

allegations in Paragraph 114 as they state a legal conclusion that should be better

left to the court to determine rather than the parties. Defendant denies the

allegations as specifically alleged in Paragraphs 115 through 126 and demands

strict proof thereof.

      127. WHEREFORE, Defendant denies that Plaintiff Victor Revill is

entitled to any relief including, but not limited to, the relief sought herein in Count

Seven and demands strict proof thereof.




                                           18
       Case 2:19-cv-00114-KOB Document 61 Filed 05/21/20 Page 19 of 31




                                  COUNT EIGHT

                          MALICIOUS PROSECUTION
                                 State Law Claim
  (Against Defendants Pamela Casey, Sue Ashworth, Scott Gilliland and Bryan Ratliff)

      128. Defendant reiterates and incorporates by reference his responses and

denials to all of the preceding paragraphs as if fully set forth herein.

      129. The allegations asserted in Paragraphs 129 through 138 are irrelevant

as the claims related to them have been dismissed against this Defendant.

However, out of an abundance of caution, the following response is provided:

Defendant denies the allegations as specifically alleged in Paragraphs 129 through

138 and demands strict proof thereof.

      139. WHEREFORE, Defendant denies that Plaintiff Revill is entitled to

any relief including, but not limited to, the relief sought herein in Count Eight and

demands strict proof thereof.


                                   COUNT NINE

                            FALSE IMPRISONMENT
                                 Ala. Code §6-5-170
                 (Against Defendants Pamela Casey and Scott Gilliland)

      140. Defendant reiterates and incorporates by reference his responses and

denials to all of the preceding paragraphs as if fully set forth herein.

      141. Defendant denies the allegations in Paragraph 141 and demands strict

proof thereof.


                                           19
       Case 2:19-cv-00114-KOB Document 61 Filed 05/21/20 Page 20 of 31




      142. Defendant denies the allegations in Paragraph 142 and demands strict

proof thereof.

      143. To the extent Defendant understands the allegations as asserted in

Paragraph 143 (61), the allegations are denied and Defendant demands strict proof

thereof.

      144. Defendant denies the allegations in Paragraph 144 and demands strict

proof thereof.

      145. Defendant denies the allegations in Paragraph 145 and demands strict

proof thereof.

      146. WHEREFORE, Defendant denies that Plaintiff Victor Revill is

entitled to any relief including, but not limited to, the relief sought herein in Count

Nine and demands strict proof thereof.


                                    COUNT TEN

                                   DEFAMATION
                                   State Law Claim
                           (Against Defendant Pamela Casey)

      147. Defendant reiterates and incorporates by reference his responses and

denials to all of the preceding paragraphs as if fully set forth herein.

      148. Defendant does not admit or deny the allegations in Paragraph 148 as

they state a legal conclusion that should be better left to the court to determine

rather than the parties.


                                           20
       Case 2:19-cv-00114-KOB Document 61 Filed 05/21/20 Page 21 of 31




      149. The allegations in Paragraph 149 do not require a response from this

Defendant. To the extent that any of the allegations in this paragraph can be

construed as factual allegations that seek to impose liability upon this Defendant,

they are denied.

      150. The allegations in Paragraph 150 do not require a response from this

Defendant. To the extent that any of the allegations in this paragraph can be

construed as factual allegations that seek to impose liability upon this Defendant,

they are denied.

      151. The allegations in Paragraph 151 do not require a response from this

Defendant. To the extent that any of the allegations in this paragraph can be

construed as factual allegations that seek to impose liability upon this Defendant,

they are denied.

      152. The allegations in Paragraph 152 do not require a response from this

Defendant. To the extent that any of the allegations in this paragraph can be

construed as factual allegations that seek to impose liability upon this Defendant,

they are denied.

      153. The allegations in Paragraph 153 do not require a response from this

Defendant. To the extent that any of the allegations in this paragraph can be

construed as factual allegations that seek to impose liability upon this Defendant,

they are denied.


                                        21
       Case 2:19-cv-00114-KOB Document 61 Filed 05/21/20 Page 22 of 31




      154. The allegations in Paragraph 154 do not require a response from this

Defendant. To the extent that any of the allegations in this paragraph can be

construed as factual allegations that seek to impose liability upon this Defendant,

they are denied.

      155. The allegations in Paragraph 155 do not require a response from this

Defendant. To the extent that any of the allegations in this paragraph can be

construed as factual allegations that seek to impose liability upon this Defendant,

they are denied.

      156. WHEREFORE, Defendant denies that Plaintiff Victor Revill is

entitled to any relief including, but not limited to, the relief sought herein in Count

Ten and demands strict proof thereof.


                                 COUNT ELEVEN

                                   DEFAMATION
                            Alabama State Law Claim
             (Against Defendant Scott Gilliland in his Individual Capacity)

      157. Defendant reiterates and incorporates by reference his responses and

denials to all of the preceding paragraphs as if fully set forth herein.

      158. Defendant does not admit or deny the allegations in Paragraph 158 as

they state a legal conclusion that should be better left to the court to determine

rather than the parties.

      159. Defendant denies the allegations in Paragraph 159 and demands strict


                                           22
       Case 2:19-cv-00114-KOB Document 61 Filed 05/21/20 Page 23 of 31




proof thereof. However, while arrested outside the courthouse Plaintiff Garcia was

asked by Gilliland as indicated in Paragraph 159.

      160. Admitted as to the allegations in Paragraph 160 as to when the search

warrants for the cell phones were served. Defendant denies the remaining

allegations in Paragraph 160 and demands strict proof thereof.

      161. Defendant denies the allegations in Paragraph 161 and demands strict

proof thereof.

      162. Defendant denies the allegations in Paragraph 162 and demands strict

proof thereof.

      163. Defendant denies the allegations in Paragraph 163 and demands strict

proof thereof.

      164. WHEREFORE, Defendant denies that Plaintiff Victor Revill is

entitled to any relief including, but not limited to, the relief sought herein in Count

Eleven and demands strict proof thereof.


                                COUNT TWELVE

                  INVASION OF PRIVACY – FALSE LIGHT
                              Alabama State Law Claim
                 (Against Defendants Pamela Casey and Scott Gilliland)

       165. Defendant reiterates and incorporates his responses and denials to all

of the preceding paragraphs as if fully set forth herein. With respect to the

remaining allegations in Paragraph 165, this Defendant does not admit or deny the


                                           23
       Case 2:19-cv-00114-KOB Document 61 Filed 05/21/20 Page 24 of 31




remaining allegations in this paragraph as they state a legal conclusion that should

be better left to the court to determine rather than the parties.

      166. Defendant denies the allegations in Paragraph 166 and demands strict

proof thereof.

      167. The allegations in Paragraph 167 do not require a response from this

Defendant. To the extent that any of the allegations in this paragraph can be

construed as factual allegations that seek to impose liability upon this Defendant,

they are denied.

      168. The allegation in Paragraph 168 is admitted to the extent it indicates

that outside the courthouse Plaintiff Garcia was asked by Gilliland as indicated in

Paragraph 168. Defendant denies the remaining allegations in Paragraph 168 and

demands strict proof thereof.

      169. The allegation in Paragraph 169 is admitted regarding when the search

warrant for the cell phones was served. Defendant denies the remaining allegations

in Paragraph 169 and demands strict proof thereof.

      170. Defendant denies the allegations in Paragraph 170 regarding alleged

statements placing Plaintiff in an alleged false light and demands strict proof

thereof. Defendant does not have sufficient information to admit or deny the

allegations in Paragraph 170 regarding alleged lost revenues and the alleged

reasons related to the same.


                                           24
       Case 2:19-cv-00114-KOB Document 61 Filed 05/21/20 Page 25 of 31




      171. Defendant denies the allegations in Paragraph 171 and demands strict

proof thereof.

      172. WHEREFORE, Defendant denies that Plaintiff Victor Revill is

entitled to any relief including, but not limited to, the relief sought herein in Count

Twelve and demands strict proof thereof.


                                COUNT THIRTEEN

 WRONGFULLY INTERFERENCE WITH BUSINESS RELATIONSHIPS
                              Alabama State Law Claim
                 (Against Defendants Pamela Casey and Scott Gilliland)

      173. Defendant reiterates and incorporates by reference his responses and

denials to all of the preceding paragraphs as if fully set forth herein.

      174. Defendant does not admit or deny the allegations in Paragraph 174 as

they state a legal conclusion that should be better left to the court to determine

rather than the parties.

      175. Admitted as to the allegation in Paragraph 175 that Plaintiff is an

attorney. Defendant does not have sufficient information to admit or deny the

remaining allegations in Paragraph 175 and demands strict proof thereof.

      176. Defendant denies the allegations in Paragraph 176 and demands strict

proof thereof.

      177. Admitted to the allegation in Paragraph 177 that Plaintiff was a

stranger to the Defendant. To the extent the remaining allegations in Paragraph 177


                                           25
       Case 2:19-cv-00114-KOB Document 61 Filed 05/21/20 Page 26 of 31




can be understood, Defendant does not have sufficient information to admit or

deny the same and demands strict proof thereof.

      178. Defendant denies the allegations in Paragraph 178 and demands strict

proof thereof.

      179. Defendant denies the allegations in Paragraph 179 and demands strict

proof thereof.

      180. WHEREFORE, Defendant denies that Plaintiff Victor Revill is

entitled to any relief including, but not limited to, the relief sought herein in Count

Thirteen and demands strict proof thereof.


                             PRAYER FOR RELIEF

      WHEREFORE, Defendant denies that Plaintiff Victor Revill is entitled to

any of the relief sought under this section based on the alleged legal and factual

allegations and demands strict proof thereof.

      Defendant denies that Plaintiff is entitled to any relief sought under this

section at paragraphs 1-8 below and further specifically responds as follows:

      1.         Denied.


      2.     Denied. Plaintiff lacks standing to seek any injunctive relief.


      3.     Denied. Plaintiff lacks standing to seek any injunctive relief.


      4.     Denied.

                                          26
       Case 2:19-cv-00114-KOB Document 61 Filed 05/21/20 Page 27 of 31




      5.     Denied.


      6.     Denied.


      7.     Denied.


      8.     Denied.


                  AFFIRMATIVE AND OTHER DEFENSES

      Having answered each and every allegation asserted in Plaintiff’s

Complaint, Defendant asserts the following affirmative and other defenses in

response to each claim asserted by Plaintiff Victor Revill:

                               SECOND DEFENSE

      Plaintiff has failed to state a claim upon which relief can be granted against

the Defendant.

                                THIRD DEFENSE

      Defendant is entitled to Absolute Immunity for each claim.


                               FOURTH DEFENSE

      Defendant is entitled to Qualified Immunity for each claim.


                                FIFTH DEFENSE

      Plaintiff has failed to exhaust any administrative remedies.



                                         27
          Case 2:19-cv-00114-KOB Document 61 Filed 05/21/20 Page 28 of 31




                                SIXTH DEFENSE

      Defendant is entitled to State-Agent Immunity.


                              SEVENTH DEFENSE

      Plaintiff has suffered no actionable injury.


                               EIGHTH DEFENSE

      Plaintiff’s claims are precluded by estoppel.


                                NINTH DEFENSE

      Defendant did not authorize, order, or participate in the arrest of Plaintiff

Revill.

                                TENTH DEFENSE

      Plaintiff Revill did not suffer any damages as the direct or proximate result

of any act or failure to act on behalf of Defendant.


                             ELEVENTH DEFENSE

      Defendant is entitled to Absolute Prosecutorial Immunity for each claim.


                              TWELFTH DEFENSE

      Defendant is entitled to Judicial or Quasi-Judicial Immunity for each claim.


                            THIRTEENTH DEFENSE

      Plaintiff’s constitutional claims cannot be sustained as a matter of law.

                                          28
       Case 2:19-cv-00114-KOB Document 61 Filed 05/21/20 Page 29 of 31




                            FOURTEENTH DEFENSE

      Defendant asserts that he is not liable in any manner to Plaintiff regarding

the allegations contained in the Complaint.


                             FIFTEENTH DEFENSE

      Defendant asserts that the imposition of punitive damages under Alabama

law is arbitrary and capricious inasmuch as there are no standards for fair and

objective calculation of such damages and as the same are penal in nature; Plaintiff

must show entitlement to the same by evidence beyond a reasonable doubt; further

imposition of punitive damages under Alabama law is contrary to the due process

and equal protection clauses of both the Constitution of the United States and the

State of Alabama Constitution; and that imposition of punitive damages under

Alabama law, is arbitrary and capricious, leading to “grossly excessive” punitive

damage awards inasmuch as a jury is provided neither guidelines and reaching

some rational ratio between compensatory and punitive damages, nor some rational

relation between the Defendant’s alleged conduct and the legitimate interest of the

State to punish willful conduct and deter its repetition.


                             SIXTEENTH DEFENSE

      Plaintiff’s claims for punitive damages violates the Defendant’s rights

guaranteed by the Constitution of the United States and the Constitution of the



                                          29
       Case 2:19-cv-00114-KOB Document 61 Filed 05/21/20 Page 30 of 31




State of Alabama, in that they are penal in nature, yet require a burden of proof by

Plaintiff which is less than beyond a reasonable doubt.


                          SEVENTEENTH DEFENSE

      Defendant denies that he has been guilty of any conduct which warrants the

issue of punitive damages being submitted to the jury or which allows the Plaintiff

to recover punitive damages.


                           EIGHTEENTH DEFENSE

      Defendant is entitled to Sovereign Immunity and Eleventh Amendment

immunity.

                           NINETEENTH DEFENSE

      Defendant is entitled to discretionary function immunity.

      Defendant reserves the right to raise additional defenses.


      Respectfully submitted on this 21st day of May 2020.


                                              STEVE MARSHALL
                                              ATTORNEY GENERAL


                                              /s/ MARY GOLDTHWAITE
                                              MARY GOLDTHWAITE
                                              Assistant Attorney General
                                              Counsel for Defendants Pamela Casey
                                              and Scott Gilliland


                                         30
      Case 2:19-cv-00114-KOB Document 61 Filed 05/21/20 Page 31 of 31




OF COUNSEL:

OFFICE OF THE ATTORNEY GENERAL
501 Washington Avenue
Montgomery, AL 36130
(334) 353-9189
Mary.Goldthwaite@AlabamaAG.gov


                        CERTIFICATE OF SERVICE

      I hereby certify that on May 21, 2020, I electronically filed the foregoing

Defendant Scott Gilliland’s Amended Answer to the Complaint filed by Victor

Revill with the Clerk of the Court, using the CM/ECF system which will notify the

following counsel of record:

  Kent W. Frost                          David Gespass
  Clayton R. Tartt                       GESPASS & JOHNSON
  Boles Holmes Parkman White, LLC        P.O. Box 550242
  1929 3rd Ave. N.                       Birmingham, AL 35255-0242
  Suite 700
  Birmingham, AL 35203

  J Randall McNeill                      Alan Lasseter
  WEBB & ELEY PC                         301 19th Street North
  7475 Halcyon Pointe Drive              Suite 580
  Montgomery, AL 36124                   Birmingham, AL 35203-3145




                                            /s/ MARY GOLDTHWAITE




                                       31
